DETAILED ACTION
Response to Arguments
The amendment filed 17 March 2022 has been entered in full. Accordingly, claims 1-14, 17-25, 27, and 28 are pending in the application.
Regarding the rejections under 35 U.S.C. 112(b), Applicant has, in response, amended claim 23 in the way recommended. Accordingly, the rejections are withdrawn.
Regarding the rejections under 35 U.S.C. 102(a)(1) and (a)(2) and 35 U.S.C. 103, Applicant has, in response, amended claims 1, 17, and 28 to recite “wherein the displaying includes an avatar visualization of the aggregated cognitive state information, wherein the visualization is based on an average of the cognitive state data collected from the plurality of people.” Applicant argues that the prior art of record does not disclose or suggest these limitations. Applicant’s argument is convincing; accordingly, the rejections are withdrawn.


Allowable Subject Matter
Claims 1-14, 17-25, 27, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in claim 1 (and similarly in claims 27 and 28): “wherein the displaying includes an avatar visualization of the aggregated cognitive state information, wherein the visualization is based on an average of the cognitive state data collected from the plurality of people” within the context of the first and fifth limitations.

Bill, as relied on in the previous Office action, discloses aggregating cognitive state information in the form of providing a shared virtual world between virtual world clients and displaying multiple avatar actions and moods within the shared virtual world. However, this mapping of Bill to the claims falls apart with the new limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661